

EXECUTION COPY
 
Navistar Financial Corporation
Navistar Financial Retail Receivables Corporation
425 N Martingale Road
Suite 1800
Schaumburg, Illinois 60173
 
Re: Waiver
 
Ladies/Gentlemen:
October 23, 2007


 
Please refer to (i) the Note Purchase Agreement, dated as of June 22, 2007 (as
in effect on the date hereof, the "Note Purchase Agreement") among Navistar
Financial Retail Receivables Corporation ("NFRRC"), as Seller, Navistar
Financial Corporation, individually ("NFC") and as Servicer, Liberty Street
Funding, LLC, as the Conduit Investor, and The Bank of Nova Scotia, as Agent for
the Investors and (ii) the Servicing Agreement, dated as of June 22, 2007, among
NFRRC, Navistar Financial 2007-BNS Owner Trust, as Issuer, NFC, as Servicer, and
The Bank of New York, as Indenture Trustee. The Agent (on behalf of the Conduit
Investor and the other Investors) is the holder of record of 100% of the
Floating Rate Asset Backed Note, No. R-l, issued by the Issuer pursuant to the
Indenture. Capitalized terms used but not defined herein have the respective
meanings ascribed to them (or incorporated by reference in) the Servicing
Agreement.
 
The Note Purchase Agreement or the Servicing Agreement, as applicable, requires,
among other things, the following:
 
(i) Section 5.02(c) of the Note Purchase Agreement requires that the Servicer
deliver to the Agent (x) on or before October 31, 2007 (or earlier under certain
circumstances specified therein), (x) a copy of the annual financial statements
of the Servicer for the fiscal years October 31, 2005 and 2006 (each such
delivery requirement, an "Annual Financial Statement DeliveryRequirement") and
(y) on or before October 31, 2007 (or earlier in certain circumstances specified
therein), a copy of the quarterly financial statements of the Servicer for the
fiscal quarters ended January 31, April 30 and July 31, 2006 and for the fiscal
quarters ended January 31, April 30, and July 31, 2007 (each such delivery
requirement in this clause (y), a "Quarterly Financial Statement Delivery
Requirement"); and
 
The Servicer expects to fail to satisfy each Annual Financial Statement Delivery
Requirement and each Quarterly Financial Statement Delivery Requirement.
 
Additionally, the Servicer has notified the Agent that it (i) has failed to
timely file its annual  reports on Form 10-K for the 2005 Fiscal Year and the
2006 Fiscal Year with the Securities and Exchange Commission in
accordance   with   the  Securities  and  Exchange  Act  of 1934, (ii) has
failed to timely file quarterly reports on Form 10-Q for all of its fiscal
quarters in 2006 with the Securities Exchange Commission in accordance with the
Securities Exchange Actof of 1934, and (iii) has failed to timely file one or
more of its quarterly reports on Form 10-Q for fiscal quarters in
 

E-414

--------------------------------------------------------------------------------


 
2007 with the Securities and Exchange Commission in accordance with the
Securities and Exchange Act of 1934 (the occurrence of any such failure, a
"Periodic ReportingFailure").
 
 
The Servicer has requested that the Agent waive any potential Servicer Defaults
arising from the matters described above. The Agent hereby agrees to waive the
occurrence of any Servicer Defaults to the extent described below.
 
1.  The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default arising
solely from the failure to satisfy the Annual Financial Statement Delivery
Requirements; provided that this waiver shall only remain effective until
December 31, 2007 unless the Servicer shall have satisfied each Annual Financial
Statement Delivery Requirement prior to such date.
 
2.  The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default arising
solely from the failure to satisfy the Quarterly Financial Statement Delivery
Requirements; provided that this waiver shall only remain effective until
December 31, 2007 unless the Servicer shall have satisfied each Quarterly
Financial Statement Delivery Requirement prior to such date.
 
3.  The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default or
default arising under Section 5.05 of the Note Purchase Agreement from any
Periodic Reporting Failure; provided that this waiver shall only remain
effective until December 31, 2007 unless the Servicer shall have caused the
annual reports and quarterly reports giving rise to any Periodic Reporting
Failure to be filed with the Securities and Exchange Commission prior to such
date.
 
Each of the Indenture Trustee, the Conduit Investor and the Agent hereby
expressly reserves, and nothing herein shall be construed as a waiver of, (i)
any Servicer Default or default under the Note Purchase Agreement specified in
paragraphs 1, 2, and 3 above, to the extent that the effectiveness of the waiver
of such Servicer Default or default under the Note Purchase Agreement shall
lapse as described therein and (ii) any rights with respect to any breach
constituting a Servicer Default, Potential Servicer Default or default under the
Note Purchase Agreement existing or arising for any other reason.
 
This waiver may be executed in any number of counterparts and by the different
parties on separate counterparts, and each such counterpart shall be deemed to
be an original but all such counterparts shall together constitute one and the
same waiver. This waiver shall be a contract made under and governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

E-415

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this waiver to be duly
executed and delivered by their respective duly authorized officers on the day
and year first above written.
 
 
THE BANK OF NOVA SCOTIA,
As Agent
 
By:      /s/ MOHAMED WALJI
Name:      Mohamed Walji
Title:        Director


 
LIBERTY STREET FUNDING, LLC,
As Conduit Investor
 
By:      /s/ JILL A. GORDON
Name:      Jill A. Gordon
Title:        Vice President
 
 
THE BANK OF NEW YORK, not in its
individual Capacity but solely as Indenture Trustee
 
By:      /s/ MICHAEL BURACK
Name:      Michael Burack
Title:        Assistant Treasurer

E-416

--------------------------------------------------------------------------------



Acknowledged and Agreed:
 
NAVISTAR FINANCIAL CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:       John V. Mulvaney, Sr.
Title:        V.P. CFO & Treasurer




NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:       John V. Mulvaney, Sr.
Title:        V.P. CFO & Treasurer


NAVISTAR FINANCIAL 2007-BNS OWNER TRUST


By:  Deutsche Bank Trust Company Delaware, not in its
Individual capacity, but solely as Owner Trustee


By:      /s/ MICHELE HY VOON
Name:       Michele HY Voon
Title:         Attorney-in-Fact


 
THE BANK OF NOVA SCOTIA,
As Swap Counterparty
 
By:      /s/ MICHAEL J. MILLIE
Name:      MICHAEL J. MILLIE
Title:        Director

E-417

--------------------------------------------------------------------------------


